t c summary opinion united_states tax_court william l and audrey k trace petitioners v commissioner of internal revenue respondent docket no 11657-o0s filed date william l trace pro_se dustin m starbuck for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 ' the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue is whether petitioners are entitled to deduct the 10-percent additional tax on early subsequent section references are to the internal_revenue_code in effect for the year in issue - - distributions paid pursuant to sec_72 petitioners resided in milford virginia at the time they filed their petition the facts are not in dispute and may be summarized as follows petitioner william l trace received distributions in the amount of dollar_figure from a qualified_retirement_plan to which the additional tax dollar_figure under sec_72 applied petitioners do not dispute that the additional tax applied to the distributions or the amount of the additional tax petitioners contend however that they are entitled to a deduction on their federal_income_tax return in the amount of the additional tax under sec_164 the tax for which the deduction here is claimed arises under sec_72 sec_72 provides that if a taxpayer receives a distribution from a qualified_retirement_plan the taxpayer’s tax under this chapter shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income the chapter referred to in sec_72 pertains to income taxes sec_164 provides in pertinent part sec_164 general_rule --except as otherwise provided in this section the following taxes shall be allowed as a deduction for the taxable_year within which paid_or_accrued state and local and foreign real_property_taxes state_and_local_personal_property_taxes state and local and foreign_income_war_profits_and_excess_profits_taxes the gst tax imposed on income distributions the environmental_tax imposed by sec_59a in addition there shall be allowed as a deduction state and local and foreign taxes not described in the preceding sentence which are paid_or_accrued within the taxable_year in carrying_on_a_trade_or_business or an activity described in sec_212 relating to expenses for production_of_income sec_164 does not mention federal income taxes on the other hand sec_275 provides inter alia that no deduction shall be allowed for federal income taxes it is therefore clear that petitioners may not deduct the tax imposed by sec_72 see 464_f2d_358 3d cir affg tcmemo_1971_131 white v commissioner tcmemo_1979_6 petitioners claim that the instruction booklet forms and instructions they used in the preparation of their return is misleading putting aside the point that the statute is clear and is controlling the instructions to which petitioners refer clearly provides that a taxpayer may not deduct federal income taxes - - reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
